Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
Claims 1,58 are amended and claims 67-69 are added.  Claims 2-7,9,11-14,16-24,26-27,29-56,65 are cancelled.  Claims 1,8,10,15,25,28,57-64,66-69 are pending.
Claim Rejections - 35 USC § 112
Claims 1,58,59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  The claim recites the step of mixing or blending and aqueous granulation solution with a dry blend of active ingredients and excipients to form a final dry granulation wherein the final dry granulation comprises from about 2-.5% of the aqueous granulation solution.  However, it is unclear of the processing step between forming the dry granulation and percent of solution in the final dry granulation.  The claim does not set how much of the solution is added to the dry blend.  It is unclear of where the 2-.5% comes from; the solution comprises 82% water.. 
Claims 58,69 have the same problem as claim 1.  
Claim Rejections - 35 USC § 103
Claims 1,8,10,15,25,28,57-64,66-69  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvari ( 2015/0147405) in view of Ahmed ( 2009/0197974), Von Maltzahn ( 2017/0151269) , Dunn ( 5614243), Nair ( 2015/0099037) , Ghodsian ( 2010/0159107) and Shamugam “ Granulaion techniques and technologies: recent progresses” and Akashe ( 2010/0307542)
For claims 1,8,10,15,58-59,60-61, Daneshvari discloses a method for making a dietary supplement.  The method comprises the step adding an aqueous solution comprising Arabic gum to the supplement.  The concentration of Arabic gum is between about 5-40%.   The aqueous solution comprises deionized water.  The solution further comprises flavoring, coloring, emulsifier, supplements etc.. Various flavorings includes spices, herb, roots, essences and essential oil.  The flavoring is at a concentration of .1-1%.  In the example on paragraph 0180, the granulating liquid is prepared by dissolving Arabic gum in distilled water, for example, dissolving 50g of Arabic gum in distilled water to prepare a 25% solution of Arabic gum, ie adjusting the volume to 200 ml.  The density of water is about 1g/ml.  Thus, 200 ml of water is about 200 grams in weight.  The weight of water + Arabic gum is 250 gram; so the concentration of water in the solution is about 80%.  The concentration of the Arabic gum is disclosed to be between about 5-40% and the gum is dissolved in a solvent such as water.  It is readily apparent to one skilled in the art the remaining component of the solution is the water.  Thus, the water can vary depending on the concentration of the Arabic gum and can vary between 95-60% .  ( see paragraphs 0011-0012,0022,0040-0050.0078)

Ahmed discloses certified organic ingredients for use in natural dietary supplement tablet .  The tablet form comprises at least 95% Certified organic ingredients. The supplement is compressed into tablets with excipients such as binders, disintergrants.  Ahmed discloses the steps of blending the dietary supplement or granulated dietary supplement with tablet excipients and optionally with other ingredients to provide a table formulation and compressing the tablet formulation to form a tablet.  Ahmed discloses properties such as disintegration,dissolution, friability and hardness are all tests that indicate quality and success for tableting.  Once a tablet is made, optimization can be achieved based on disintegration and friability results. (see paragraphs 0008-0010,0028)
Dunn discloses a method of making starched-based texturizing agent to be used in food formulations.  Dunn discloses to prepare the agent using RODI water.  ( see examples 1, 3, 4)
Von Maltzahn discloses a method of preparation of glycan therapeutic, pharmaceutical composition  and medical food.  Von Maltzahn discloses to use high purity reverse-osmosis deionized water to quantitate the amount of glycan in a solution.  ( see abstract, paragraph 0582)
Nair discloses a method of producing cocoa-containing beverage.  Nair discloses the use of purified or sterilized water.  The preferred water use includes carbon filtered water, deionized water and/or water purified by reverse osmosis.  ( see abstract, paragraph 0006)
Ghodsian discloses a process of making organic water beverage.  Ghodsian discloses purified water can be used.  Water can be purified by processes including reverse osmosis which purifies water using pressurized membrane system.  Deionized water is purified water that uses ion exchange that binds and filters out mineral salt. ( see abstract, 0020)

Akashe discloses a method of reducing surface oil on encapsulated material.  Akashe teaches the use of a V-blender with the intensifier bar to tumble material and breaking up lumps.  ( see paragraph 0024.
 Daneshvari discloses example of wet granulation process.  As shown in Shanmugam, wet granulation requires liquid.  The claimed processed also requires liquid which is the same as in Daneshvari.  It would have been obvious to dry the mixture to a residual content of granulating liquid that is appropriate for dry product.  Such determination can readily be determined by one skilled in the art.  In paragraph 0108-0111, Daneshvari discloses various size distribution of the granular material.  Thus, it would have been obvious to one skilled in the art to sift the granulation to obtain the desirable particulate sizes.  The screen size selected would have been an obvious matter of choice depending on the particle sizes wanted and this parameter would have been well within the determination of one skilled in the art.  Reverse osmosis, deionized water is high purity water and is known to use in various processings including  food, in pharmaceutical ,  beverage  as shown in the prior art to Dunn, Von Maltzahn, Nair and Ghodsian.  Daneshvari discloses to use water without restricting the water to specific type.  It would have been obvious to one skilled in the art use reverse osmosis deionized water as taught in the prior art when desiring to have a very pure water.  Using high quality ingredient would have been .
Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that nowhere within the four corners of the numerous cited references, including within Shanmugam, is there disclosed or suggest the small amount of water should also itself include the binder.  This argument is not persuasive.   It is not clear what is intended by the binder referred to because the claims are not even positively claimed the binder as claim 8 recites one of more of a binder, an anti-caking agent, lubricant and a disintegrant.  Thus, the excipients do not need to be a binder.  If the binder is meant to be the gum Arabic, Daneshvari discloses the inclusion of gum Arabic.  It is also not clear what applicant means by small amount of water because the claims recite a granulating solution comprising 18% gum Arabic and 82% water which is not a small amount of water.  The final dry granulation is cited to contain about  2-.5% granulating solution.  It would have been obvious to one skilled in the art to dry the mixture to a moisture content that is optimum for dry product.  This parameter can readily be determined by one skilled in the art as Shanmugan discloses a drying step to form dry granular mass.  The claims do not exclude a drying step.  The claims do not actually define over a wet granulation step because claim 1 recites mixing or blending an aqueous granulating solution comprising 18% organic gum Arabic and 82% water which is shown in Shanmugan to be a wet granulation because liquid is used.   Also, Shanmugan recites on page 3, wet granulation 
Applicant argues the claimed method requires significantly less water than what would be indicated in the cited references.  Applicant states the claimed invention is able to achieve its goal by including as low as .5 wt% total water addition.  This argument is not persuasive because it is not commensurate in scope with the claims.  The claims do not set forth any limitation of the amount of water added.  The claims only recite mixing a solution comprising 82% water with a dry blend.  There is no recitation of .5% total water addition.  A new reference is used in the rejection to address the limitation on V blender.  The new limitation on the sifting is addressed in the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 26, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793